Citation Nr: 0823259	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2003, for the grant of service connection for tinnitus.

2.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board remanded the veteran's case for him to be scheduled 
for a video conference hearing in April 2008.  The veteran 
was scheduled for a video conference hearing in July 2008.  
Notice of the hearing was provided in May 2008.  A reminder 
letter was sent in June 2008.  

The veteran's representative submitted a statement in June 
2008 wherein he reported that the veteran wanted to cancel 
his hearing.  Further, the veteran did not want the hearing 
to be rescheduled.  Accordingly, the Board finds that the 
veteran has withdrawn his request for a hearing and will 
conduct its appellate review based on the evidence of record.  


FINDINGS OF FACT

1.  The veteran's military duties involved regularly flying 
in aircraft and working around aircraft.

2.  The veteran submitted a claim for service connection for 
hearing loss and tinnitus that was received on July 17, 2002.  

3.  Private treatment records reflect a diagnosis of tinnitus 
in January 1991.

4.  The veteran is competent to provide evidence of a 
continuity of symptoms of tinnitus since service.

5.  The veteran's tinnitus was present at the time of his 
claim of July 17, 2002.

6.  The veteran's bilateral hearing loss is manifested by 
level V hearing in the right ear and level I hearing in the 
left ear and is noncompensable.  

7.  The veteran's service-connected bilateral hearing loss 
disability has not been shown to produce an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of 
July 17, 2002 for service connection for tinnitus have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 3.400 (2007).

2.  A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1943 to 
February 1946.  He was assigned to Navy aviation units after 
his basic training.  His duties involved flying as a 
crewmember and working around aircraft.

The veteran's initial claim for VA disability compensation 
benefits was received on July 17, 2002.  He requested service 
connection for hearing loss.  He reported that he was a plane 
captain in service.  He said that he was subjected to loud 
noise from aircraft and had no hearing protection.  He also 
said that he experienced ringing in his ears from his 
military duties.  

The veteran further stated that his hearing was not tested 
during service.  He said he was tested by VA in June 2002.  
He was also tested by a private physician, T. Casanova, M.D., 
5 years earlier.  He said Dr. Casanova said the noise from 
the aircraft could have caused his hearing loss.  

Associated with the claims folder are VA medical records 
dated in May and June 2002, respectively.  He was seen in the 
audio clinic in June 2002.  An audiogram was done that showed 
evidence of hearing loss.  The audiogram is not suitable for 
VA compensation purposes as it did not test all of the 
required frequencies and predates the current claim.  
However, the audiogram did demonstrate a level of hearing 
loss.  The entry noted that the veteran denied a history of 
tinnitus.  

The RO obtained records from Dr. Casanova for the period from 
January 1988 to May 2002.  A treatment entry from January 
1991 noted that the veteran complained of pain in his ears.  
His hearing was said to be decreased and tinnitus was noted.  
Tinnitus was not referenced again in the records.  The 
records also included several audiograms, in chart form, from 
the 1990's and May 2002.  The audiograms predate the 
veteran's claim for service connection for hearing loss.

The veteran submitted a copy of a service personnel entry, 
dated in December 1945, that documented his having performed 
duties involving flying as a regularly assigned crew member.  

The RO attempted to obtain the veteran's service treatment 
records (STRs).  They received a response to their query in 
February 2003.  The response indicated that the National 
Personnel Records Center (NPRC) was unable to locate his 
records and further efforts to locate them at the NPRC would 
be futile.

The RO initially denied service connection for hearing loss 
in February 2003.  The veteran disagreed with the denial.

The veteran was afforded a VA audiology examination in August 
2003.  Audiometric testing revealed puretone thresholds of 
55, 65, 65, and 75 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 20, 60, 60, and 55 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 65 in the right ear and 49 in the left 
ear.  The veteran had a speech discrimination score of 84 
percent for the right ear and 96 percent for the left ear.

The examiner noted that the veteran complained of difficulty 
hearing and understanding speech.  He said his right ear was 
worse than the left ear.  He also complained of tinnitus in 
the right ear.  The examiner noted the veteran's noise 
exposure in service.  The examiner stated that there was 
constant tinnitus in the right ear but the etiology was 
unknown.  

The RO issued a rating decision that granted service 
connection for tinnitus and bilateral hearing loss in October 
2003.  The effective date for service connection for tinnitus 
was established as August 14, 2003, the date of the VA 
examination.  The RO determined that this was the earliest 
date that tinnitus was shown to exist.

The RO established an effective date for hearing loss, at a 
noncompensable level, from the date of claim, July 17, 2002.  
The RO established a different date for service connection 
because the records from Dr. Casanova provided a diagnosis of 
hearing loss prior to the date of the claim.  

The veteran disagreed with his noncompensable disability 
evaluation for hearing loss.  He also contended that his 
effective date for service connection for his tinnitus should 
be the date of his claim in July 2002.  

II.  Analysis

Earlier Effective Date

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The veteran does not allege that he submitted a claim earlier 
than his claim of July 17, 2002.  Rather, he contends that 
his tinnitus was present at that time, the same as his 
hearing loss.  He further contends that the effective date 
for service connection for tinnitus should be as of the date 
of his claim.

The Board notes that the private treatment records from Dr. 
Casanova include a diagnosis of tinnitus as of January 1991.  
The diagnosis was not repeated in the treatment records.  
However, the veteran is capable of providing lay evidence of 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The diagnosis of tinnitus at the time of his VA 
examination in August 2003 was more a confirming diagnosis 
rather than the first evidence of the presence of tinnitus.  

The Board notes that a VA clinical entry reported that the 
veteran denied a history of tinnitus in June 2002.  However, 
he stated that he did have ringing in his ears at the time he 
submitted his claim in July 2002.  In light of the evidence 
of record, and the pertinent case law, the Board finds that 
the effective date for service connection for tinnitus should 
be from the date of the claim, July 17, 2002.  

Compensable Evaluation for Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  The veteran's claim for a higher evaluation 
for his bilateral hearing loss disability is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2007).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).

A review of the August 2003 VA audiometric studies correlates 
to level III hearing in the right ear and level I hearing in 
the left ear.  See 38 C.F.R. § 4.85, Table VI.  The 
combination of the two ears corresponds to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII.

The results of the audiometric studies do allow for 
application of 38 C.F.R. § 4.86(a) for the right ear.  The 
veteran had puretone threshold levels of 55 or greater at the 
requisite frequencies.  Applying the criteria under Table VIa 
provides for a Level V impairment.  However, even with this 
more favorable application, the veteran is still only 
entitled to a noncompensable disability evaluation under 
Table VII.  

The veteran's puretone threshold values do not satisfy the 
criteria for application of 38 C.F.R. § 4.86(b).  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a compensable disability 
evaluation for the veteran's bilateral hearing loss.

There is no evidence that the manifestations of the veteran's 
bilateral hearing loss are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see 
also Bagwell v. Brown, 9 Vet. App. 237 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the August 2003 examiner noted that the only 
effect on the veteran's daily life was his complaint of 
difficulty in hearing speech in the presence of background 
noise or high pitched voices such as women and children.  He 
also said he had trouble understanding speech on television.  
The veteran was not employed at any that time during the 
pendency of his claim.  Thus, the August 2003 examination 
report did include information concerning how the veteran's 
hearing loss affects his daily functioning.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran's claim was received in July 2002.  The RO wrote 
to him that same month.  The veteran was apprised of the 
evidence needed to substantiate his claim for service 
connection.  The veteran submitted evidence in response to 
the letter in August and September 2002.

His claim was initially denied in February 2003.  He 
disagreed with that denial and provided additional evidence 
in favor of service connection.

His claim for service connection was substantiated in October 
2003 when he was granted service connection, assigned a 
noncompensable disability evaluation for his hearing loss and 
a 10 percent evaluation for his tinnitus, and effective dates 
for each disability.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required.  See Dingess, 19 Vet. App. at 490.

The veteran provided specific argument as why his hearing 
loss should be given a higher evaluation and his effective 
date for service connection for tinnitus should be earlier in 
November 2003.  He also addressed the application of the 
regulations used to evaluate hearing loss disability 
evaluations in his substantive appeal in March 2005.  He 
believed a correct application of the regulations would 
result in a 10 percent evaluation.  

The veteran was provided the notice required by Dingess as 
part of his notice of a scheduled hearing in May 2006.  He 
responded to the letter that he would attend the hearing.  
The veteran was provided the same notice with his hearing 
notification letter of May 2008.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there is any deficient notice in this case, the 
presumption of any prejudice is overcome.  The veteran had 
actual knowledge in this case.  He has articulated specific 
arguments as how the regulations afford him a higher 
disability evaluation.  He has also argued for his effective 
date for service connection for tinnitus to be the date of 
his claim in July 2002.  Moreover, the veteran has not been 
prohibited from meaningful participation in the adjudication 
of his claim such that it affects the essential fairness of 
the adjudication.  He submitted his notice of disagreement 
and substantive appeal wherein he expressed his disagreement 
with how his disability had been evaluated and why he 
deserved an earlier effective date for service connection.  
See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim include 
the VA examination report from August 2003, private records 
from Dr. Casanova, and VA treatment records from May to June 
2002.  The veteran's STRs were not available; however, they 
are not pertinent to the downstream elements at issue in this 
appeal.  The veteran did not identify any additional records 
to be obtained that were pertinent to his claim.  He was 
scheduled for a hearing that was rescheduled for his 
convenience.  He later canceled his request for a hearing.  



ORDER

An effective date of July 17, 2002, for the grant of service 
connection for tinnitus is granted subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


